LEMMON, J.,
concurs. The ruling of the trial court was, in effect, a denial of a request to enjoin the arbitration. Although styled as an action for declaratory judgment and stay of arbitration, this was not an ordinary proceeding with the normal delays, but was a summary proceeding denying injunction based on a finding of arbitrability. There is usually no suspensive appeal from the denial of an injunction, but relator is entitled to expeditious appellate supervisory review of the merits of the ruling.
DENNIS and WATSON, JJ., would deny the writ.
HALL, J., not on panel.